KEITH BRADFORD,                               )
                                              )
       Petitioner-Appellant,                  )
                                              )
vs.                                           )              No. SD36687
                                              )
MARK DOBBS, Butler County Sheriff,            )              Filed: September 11, 2020
                                              )
       Respondent-Respondent.                 )

           APPEAL FROM THE CIRCUIT COURT OF BUTLER COUNTY

                      Honorable W. Edward Reeves, Special Judge

DISMISSED

       Keith Bradford (“Appellant”), who was incarcerated in Butler County, brought a

declaratory judgment suit challenging his continued confinement. He contends that he

was being incarcerated as a result of the warrant issued for his arrest when there is no

legal authority justifying his continued confinement after being denied bail. Specifically,

Appellant contends no subsequent Warrant or Order of Commitment was ever issued in

his criminal case. “Was” is used deliberately in this introduction because Appellant, by

the admission of both parties, is no longer incarcerated and has pled to the underlying




                                             1
offense. The initial issue before us is whether the Petition is now moot or whether we

can proceed on the merits of this appeal.

       Respondent brought two motions to dismiss. The trial court granted the first

motion to dismiss that the Petition failed to state a cause of action; the second motion to

dismiss contended that the action was moot. The trial court heard both motions at the

same time. Appellant argues that we must accept the allegations in the petition as true

and not address whether the action is now moot. We disagree.

       “A cause of action is moot when the question presented for decision seeks a

judgment upon some matter which, if the judgment was rendered, would not have any

practical effect upon any then existing controversy.” Underwood v. Dir. of Mo. Dep’t of

Corr., 215 S.W.3d 326, 327 (Mo.App. W.D. 2007) (internal quotations and citations

omitted). “Whether a case is moot is a legal question that the appellate court raises sua

sponte on appeal.” K.L.M. v. B.A.G., 532 S.W.3d 706, 709 (Mo.App. E.D. 2017)

(internal quotations and citation omitted).

       Mootness is a threshold question to appellate review because it implicates
       the justiciability of a controversy. D.C.M. v. Pemiscot Co. Juvenile Office,
       578 S.W.3d 776, 780 (Mo. banc 2019). Thus, an appellate court must
       consider, either on a party’s motion or acting sua sponte, whether an
       appeal is moot. Id. “When an event occurs that makes a court’s decision
       unnecessary or makes granting effectual relief by the court impossible, the
       case is moot and generally should be dismissed.” Id. (internal quotes and
       citation omitted). An appeal is moot when a decision on the merits would
       not have any practical effect upon any then existing controversy. Id.; In re
       Smith, 351 S.W.3d 25, 26 (Mo. App. S.D. 2011). The appellate court may
       consider facts outside the record in determining mootness. State ex rel.
       Mo. Gas Energy v. Public Serv. Comm’n, 224 S.W.3d 20, 25 (Mo. App.
       W.D. 2007). If a case is moot, the appellate court can exercise its
       discretion to decide the case on the merits if one of two narrow exceptions
       to the mootness doctrine exists: (1) the case becomes moot after
       submission and argument and (2) the issue raised is one of general public
       interest and importance, recurring in nature, and will otherwise evade




                                              2
        appellate review. D.C.M., 578 S.W.3d at 780; Mo. Gas Energy, 224
        S.W.3d at 25.

Norton v. McDonald, 590 S.W.3d 450, 452-53 (Mo.App. W.D. 2020).

        Because there is no judiciable controversy in that Appellant is not incarcerated

without an order as alleged in the Petition, we would be giving an advisory opinion. This

Court may not issue advisory opinions. Dunn v. Dunn, 536 S.W.3d 304, 311 (Mo.App.

W.D. 2017). Further, we do not have enough evidence before us to determine if this is of

general public interest and importance. We decline to exercise our discretion to decide

the case on its merits.

        The appeal is dismissed. 1


Nancy Steffen Rahmeyer, P.J. – Opinion Author

Daniel E. Scott, J. – Concurs

William W. Francis, Jr., J. – Concurs




1
 Appellant’s “Motion for Court to Establish Procedure by Local Court Rule Requiring En Banc Review Of
A Division Opinion Within the District that Chooses Not to Follow Previous Decision of Appellate Court
of this State” was taken with the case on appeal. In view of our dismissal of the appeal as moot, we do not
consider the motion.


                                                    3